DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     E.B., c/o SHEILA SANDERS,
                               Appellant,

                                    v.

              AGENCY FOR PERSONS WITH DISABILITIES,
                            Appellee.

                              No. 4D21-1584

                              [May 11, 2022]

  Administrative appeal from the State of Florida, Department of Children
and Families Office of Appeal Hearings; L.T. Case No. 20F-04768.

  Angela Gerig Caldwell of Disability Rights Florida, Hollywood, for
appellant.

   Carrie B. McNamara, Senior Attorney, Agency for Persons with
Disabilities, Tallahassee, for appellee.

PER CURIAM.

  Affirmed. See J.J. v. Agency for Persons with Disabilities, 174 So. 3d
372, 373 (Fla. 3d DCA 2014).

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.